Citation Nr: 1102722	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1962 to August 1965.               

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2006 of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.    


FINDINGS OF FACT

1.  The evidence of record preponderates against the Veteran's 
claim that his hearing loss was aggravated by active service.

2.  The evidence of record does not preponderate against the 
Veteran's claim that his tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been properly 
developed for appellate purposes.  The Board will then address 
the merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id. 

VA provided the Veteran with VCAA notification in a March 2006 
letter.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran 
was informed of the elements of his claims, and of the evidence 
necessary to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of 
the respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested from 
the Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of notice 
as required under Pelegrini).  And the Veteran was provided with 
complete VCAA notification prior to the adverse rating decision 
on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran underwent VA medical examination for his claims.           

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits of the Claims for Service Connection

The Veteran claims service connection for hearing loss and 
tinnitus.  The RO denied the Veteran's claims in the July 2006 
rating decision on appeal.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which the 
Veteran served, the Veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 
C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In assessing VA service connection claims for hearing loss, the 
Board must first determine whether the Veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385.  Thereunder, a hearing disability will be 
determined where any of the following threshold measures has been 
found: where the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  

In this matter, the record demonstrates that the Veteran has 
current hearing loss and tinnitus disorders.  A July 2006 VA 
audiology examination report of record indicates auditory 
thresholds higher than 26 decibels from 1000 to 4000 Hertz, and 
indicates speech recognition scores under 94 percent in each ear.  
38 C.F.R. § 3.385.  This report also notes a diagnosis of 
tinnitus.

As to whether the Veteran's disorders relate to service, the 
Board has considered the relevant lay and medical evidence of 
record.  And the board has found that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for hearing loss, but that the evidence is in equipoise with 
regard to his claim for service connection for tinnitus.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board will separately address the Veteran's claims below.

	Hearing Loss

The Veteran's service treatment records indicate that he entered 
service with a preexisting hearing loss disorder.  His March 1962 
enlistment report of medical examination indicates that the 
Veteran had moderate hearing loss in the right ear.  The Veteran 
maintains that active service aggravated his pre-service hearing 
loss. 

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Every Veteran who served in the active military, naval, or air 
service after December 31, 1946 is taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).  See Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003) (holding that the clear 
and unmistakable evidence standard is "onerous" and requires an 
"undebatable" result).

Importantly, only those conditions recorded in examination 
reports can be considered as "noted."  38 C.F.R. § 3.304(b) 
(2008).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1).

In this matter, the Veteran's pre-service hearing loss was noted 
upon entry to service.  He therefore cannot be presumed to have 
entered active service with sound hearing.  See 38 C.F.R. § 
3.304(b)(1).  As such, the presumption of sound condition will 
not apply here.  38 U.S.C.A. § 1111 (West 2002).  The inquiry in 
this matter will be limited to whether the evidence of record 
indicates that the Veteran's documented pre-service hearing loss 
disorder worsened during service.  The Board notes that a lack of 
aggravation may be shown by evidence indicating that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153 (West 2002).

Certain evidence in this matter supports the Veteran's claim that 
his hearing loss worsened during service.  The Veteran's Form DD-
214 indicates service in the U.S. Air Force.  As stated by the 
RO, the evidence supports the finding that the Veteran was 
exposed to acoustic trauma during service.  Moreover, the 
Veteran's service treatment records indicate that the Veteran 
complained of a hearing disorder during service.  An October 1963 
record indicates that the Veteran then complained that his 
hearing loss was "getting worse now."  A February 1964 record 
indicates the Veteran thought "his hearing decreased" since his 
enlistment evaluation noted his "ear defect."  A March 1964 
audiogram indicates audiometric scores significantly higher than 
those noted on the enlistment and separation reports of medical 
examination.  And a November 1964 ENT examination report noted 
the Veteran's complaints of worsening hearing, and indicated a 
"history of progressive right sided hearing loss since 5-6 years 
ago."  The report indicated no tinnitus or vertigo, but stated 
an impression of "Hypacusia, mixed, high frequency, bilateral, 
right more than left, cause unknown, poss. noise exposure, 
although hearing loss existed prior to service."  This report 
further provided a recommendation that the Veteran should use 
"ear defenders whenever firing or on flight line."  

Furthermore, the Veteran's lay statements are supportive of his 
claim.  He indicates that he has experienced a continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b).  In several 
statements, the Veteran stated clearly that he experienced 
acoustic trauma in service that caused not only his in-service 
hearing loss, but his current hearing loss as well.  And in his 
April 2007 substantive appeal, the Veteran indicated that, "by 
1969 or 1970 my hearing had deteriorated so bad that I got my 
first pair of hearing aids."  He indicated that he received 
treatment for his hearing disorders in his late 20s and early 
30s.  He also stated that service aggravated whatever hearing 
disorder he entered service with in 1965.  38 C.F.R. § 3.303(b).

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is 
competent to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran 
is clearly competent to attest to his symptom of hearing loss, 
which is an "observable" symptom for the Veteran who claims to 
experience it.  The Veteran's assertions regarding his worsening 
hearing during service, and the continuity of symptomatology he 
has experienced since service, are of probative value therefore.

However, the preponderance of the evidence of record indicates 
that the Veteran's pre-service hearing loss was not aggravated by 
service.  As indicated, the Veteran's March 1962 enlistment 
report of medical examination indicated moderate hearing loss.  
Importantly, the Board notes that - despite his in-service 
complaints of worsening hearing loss - the Veteran's March 1965 
separation report of medical examination indicated the same level 
of hearing loss.  See 38 C.F.R. §§ 3.303, 3.306.  

The Board notes moreover that the only medical professional to 
comment on the Veteran's claim offered an opinion that countered 
his claim.  The VA examiner who conducted the July 2006 
compensation examination opined that the Veteran's hearing loss 
was unrelated to service.  This examiner indicated a review of 
the claims file, and a personal assessment of the Veteran.  
Moreover, she supported her opinion with a rationale, stating 
that she found the Veteran's hearing loss unrelated to service 
because the Veteran's service treatment records indicated that 
his "hearing in both ears was the same at separation as it was 
at enlistment."  See Kightly v. Brown, 6 Vet. App. 200 (1994) 
(medical opinions must be supported by clinical findings in the 
record and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  The Board has recognized the 
probative value of the Veteran's statements with regard to his 
hearing loss.  The Board must also recognize the probative value 
of the VA audiologist's conclusions, and the fact that she 
assessed and commented on an internal, and therefore essentially 
medical, matter - i.e., whether the Veteran's limited hearing 
capacity was adversely affected by his service.  See Espiritu, 
supra.    

The Board also notes that the lack of medical evidence of record 
indicating treatment for hearing disorders soon after service is 
not favorable to the Veteran's claims.  In fact, the earliest 
medical evidence of record of a hearing disorder is dated in the 
late 1990s, over 30 years following the Veteran's separation from 
service in 1965.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection).  

In sum, the record shows that the Veteran entered service with a 
pre-service hearing loss disorder.  The record shows that the 
Veteran also believed during service that his hearing had 
worsened.  However, the Veteran's separation medical examination 
indicated no in-service aggravation of his hearing.  The only 
medical professional to comment on the issue found against the 
Veteran.  And the record is devoid of evidence of medical 
treatment between the Veteran's discharge in 1965 and the late 
1990s.  Based on this evidence, the Board finds that the evidence 
preponderates against the Veteran's claim to service connection 
for hearing loss.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Tinnitus

By contrast, the Board finds the evidence in equipoise regarding 
the claim for tinnitus.  

Initially, the Board notes that certain evidence of record 
counters the Veteran's claim.  The Veteran's enlistment and 
separation reports of medical examination do not note tinnitus.  
The Veteran's service treatment records do not indicate tinnitus 
during service.  Rather, the November 1964 ENT examination report 
indicated no complaints of tinnitus.  The July 2006 VA examiner 
found the Veteran's tinnitus unrelated to service as well.  See 
Kightly, supra.  And again, the Board notes that no medical 
evidence dated between 1965 and the late 1990s indicates that the 
Veteran was treated after service for a hearing disorder to 
include tinnitus.  See Maxson, supra. 

Certain other evidence favors the Veteran's claim.  The Veteran 
served in the U.S. Air Force along flight lines.  VA has conceded 
that the Veteran experienced acoustic trauma during service.  And 
most importantly, in his lay statements of record, the Veteran 
indicates that he experienced tinnitus during service, and has 
experienced a continuity of symptomatology since service.  38 
C.F.R. § 3.303(b).  The Board notes again the Veteran's April 
2007 substantive appeal, in which the Veteran stated that he 
experienced ringing in his ears during service which "is more 
constant today."  38 C.F.R. § 3.303(b).

The Board finds these statements particularly probative here 
because the disorder of tinnitus is based primarily on subjective 
complaints.  Tinnitus is defined as, "[n]oises (ringing, 
whistling, hissing, roaring, booming, etc.) in the ears."  See 
Stedman's Medical Dictionary 1838 (27 ed. 2000).  The Veteran is 
competent to establish the presence of such an observable 
symptom.  See Layno, supra.  Based on his statements, the Board 
cannot find that the evidence of record preponderates against the 
Veteran's claim to service connection for tinnitus.  The Board 
notes further that no evidence of record challenges the 
credibility of the Veteran, who has been consistent in his 
statements here.  See Smith v. Derwinski, 1 Vet. App. 235 (1991) 
(credibility is determined by the fact finder).  As such, a 
reasonable doubt has been created in the record.  This is an 
appropriate case therefore in which to grant the claim by 
invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied.  

2.  Entitlement to service connection for tinnitus is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


